     Case 1:19-cv-00556-DAD-HBK Document 41 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM HOWELL,                                   No. 1:19-cv-556-DAG HBK (PC)
12                       Plaintiff,                    ORDER    GRANTING    DEFENDANTS’
      v.                                               MOTION TO STRIKE DECLARATION
13
      C. CRYER, L. MERRITT,                            (Doc. No. 37)
14
                         Defendants.                   ORDER    GRANTING   DEFENDANTS’
15                                                     MOTION   TO  STRIKE  PLAINTIFF’S
                                                       SURREPLY
16
                                                       (Doc. No. 39)
17

18          This matter comes before the Court upon initial review of the case, which was recently
19
     reassigned to the undersigned. See Doc. No. 40. Pending before the Court are Defendants’ two
20
     motions to strike, filed on May 19, 2020 (Doc. No. 37) and June 17, 2020 (Doc. No. 39),
21
     respectively. Plaintiff has not filed an opposition to either motion. See Local Rule 230(l).
22
            Defendants’ Motion to Strike Declaration (Doc. No. 37)
23

24          Defendants request the Court to strike Plaintiff’s belated declaration filed on May 4, 2020

25   (Doc. No. 33) that he submitted in support of his Motion for Summary Judgment, which he earlier
26   filed on February 24, 2020 (Doc. No. 26). See Doc. 37. Defendants point out the declaration, filed
27
     more than two months after Plaintiff’s Motion for Summary judgment, was required to be filed at
28
                                                       1
     Case 1:19-cv-00556-DAD-HBK Document 41 Filed 01/22/21 Page 2 of 3


 1   the same time with Plaintiff’s other supporting materials. Id. at 1. Defendants further assert they
 2   are disadvantaged because they were not able to respond to the declaration when they filed their
 3
     response in opposition. Id. at 3. In the alternative, Defendants request an opportunity to file a
 4
     supplemental opposition. Plaintiff has not filed a response in opposition, and the time to do so has
 5
     expired. Plaintiff provides no explanation why he failed to file his declaration at the time he filed
 6

 7   his Motion for Summary Judgment. The Court finds the belated filing of the declaration unfairly

 8   prejudices Defendants and Plaintiff’s failure to file an opposition is deemed a waiver of opposition.

 9   Local Rule 230 (l). Consequently, the Court will strike the belated declaration.
10
            Defendant’s Motion to Strike Surreply (Doc. No. 39)
11
            Next, Defendants move to strike Plaintiff’s surreply titled “Plaintiff’s Response to
12
     Defendants (Reply) in Support of Their Motion for Summary Judgment” filed on June 2, 2020
13
     (Doc. No. 38). See Doc. No. 39 at 1-4. Defendants explain they filed an exhaustion-based motion
14

15   for summary judgment on April 20, 2020 (Doc. No. 34). See Doc. 39 at 2. Plaintiff filed an

16   opposition on May 5, 2020 (Doc. No. 35). Id. Thereafter, Defendants filed a reply on May 12,
17   2020 (Doc.    No. 38). Id. Plaintiff’s pleading titled “Response to Reply to Opposition to
18
     Defendants’ motion for summary judgment” (Doc. No. 38), is properly construed to be a surreply
19
     and is an impermissible pleading. Id. at 2-3. Consequently, Defendants seek to strike it. Id. at 1-
20
     4.
21

22          As Defendants note, neither the Federal Rules of Civil Procedure, nor the Local Rules for

23   the Eastern District of California permit the filing of a surreply as a matter of right. See Garcia v.

24   Biter, 195 F.Supp.3d at 1131 (E.D. Ca. July 18, 2016) (noting the plaintiff did not have a right to
25   file a surreply under the local rules or under the Federal Rules of Civil Procedure). Nonetheless,
26
     district courts have discretion to permit, or preclude, a surreply. Id. at 1133 (other citations
27
     omitted). While courts are required to provide pro se litigants leniency, the Court generally views
28
                                                        2
     Case 1:19-cv-00556-DAD-HBK Document 41 Filed 01/22/21 Page 3 of 3


 1   motions for leave to file a surreply with disfavor and will not consider granting a motion seeking
 2   leave to file a surreply absent good cause shown. Id. (other citations omitted).
 3
              Here, Defendant’s motion for summary judgment was deemed submitted and ripe for
 4
     review on or about May 12, 2020 when Defendants filed their reply to Plaintiff’s response. Plaintiff
 5
     did not seek leave to file a surreply. Plaintiff has not filed an opposition to Defendant’s motion to
 6

 7   strike and has not shown good cause to file a surreply. The Court will strike the improperly filed

 8   surreply.

 9            Accordingly, it is now ORDERED:
10
              1. Defendants’ Motion to Strike Plaintiff’s Declaration (Doc. No. 37) is GRANTED and
11
     the Clerk of Court shall strike Plaintiff’s declaration (Doc. No. 33).
12
              2.    Defendants’ Motion to Strike Plaintiff’s Surreply Declaration (Doc. No. 39) is
13
     GRANTED and the Clerk of Court shall strike Plaintiff’s surreply, improperly titled a response
14

15   (Doc. No. 38).

16

17   IT IS SO ORDERED.
18

19   Dated:        January 22, 2021
                                                        HELENA M. BARCH-KUCHTA
20                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        3
